                  Case 19-10998-BLS           Doc 458       Filed 08/01/19        Page 1 of 11



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    Hospital Acquisition LLC, et. al., 1                  Case No. 19-10998-BLS
                                                          (Jointly Administered)
                                    Debtors.


OBJECTION OF THE UNITED STATES TO NOTICE OF EXECUTORY CONTRACTS
    AND UNEXPIRED LEASES THAT MAY BE ASSUMED AND ASSIGNED IN
 CONNECTION WITH THE SALE OF THE DEBTORS’ ASSETS AND PROPOSED
                CURE COST WITH RESPECT THERETO

             The United States of America (United States), on behalf of the Department of Health and

Human Services (HHS), acting through its designated component, the Centers for Medicare &

Medicaid Services (CMS), objects to the Notice of Executory Contracts and Unexpired Leases

That May Be Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and

Proposed Cure Costs with Respect Thereto (Dkt. No. 392) (Cure Notice). In support of its

objection, the United States respectfully represents:

                                              BACKGROUND

             1.     On May 6 and 7, 2019, (Petition Dates) Hospital Acquisition LLC and many of its

affiliates and subsidiaries (collectively LifeCare) filed for chapter 11 bankruptcy protection in

the Bankruptcy Court for the District of Delaware.


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609); LifeCare
Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of Pittsburgh
LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New LifeCare
Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital Acquisition
Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC (9849); New
LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592); LifeCare
Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare Hospitals of
Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San Antonio Specialty
Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare Hospitals of Pittsburgh
LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition MI LLC (4982);
LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare Hospitals at Tenaya
LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094).
                 Case 19-10998-BLS            Doc 458        Filed 08/01/19       Page 2 of 11



          2.       On June 6, 2019, LifeCare filed the Sale Motion. 2 Under the Sale Motion,

LifeCare seeks to sell a portion of or substantially all of its assets. On June 27, 2019, the

bankruptcy court entered the Bid Procedures Order, 3 establishing the date by which LifeCare

must file its notice of executory contracts and leases that may be assumed and assigned to a

purchaser.

          3.       Pursuant to the Bid Procedures Order, LifeCare filed the Cure Notice. The Cure

Notice acknowledges that New Lifecare Management Services, LLC has a contract with CMS.

Cure Notice, Ex. 1 (describing the contract as “Accreditation / Licensing / Tax / State Matters /

Dues & Subscription”). The Cure Notice fails to note that other LifeCare entities 4 have

Medicare provider agreements with CMS (Provider Agreements). Decl. of Nancy V. O’Connnor

(O’Connor Decl.) at ¶¶ 4 & 10, attached as Exhibit 1. Additionally, two LifeCare entities 5 have

Part B supplier agreements (Supplier Agreements) with CMS. Id.

          4.       On July 18, 2019, LifeCare filed its Notice of Stalking Horse Bid 6 that included

an Asset Purchase Agreement between LifeCare and PAM Squared LLC (PAM Squared APA).

Under the PAM SQUARED APA, PAM Squared LLC (PAM Squared) will acquire the assets of



2
 Debtors’ Motion for (I) an Order Establishing Bidding Procedures and Granting Related Relief and (II) an Order
Or Orders Approving the Sale of the Assets (Dkt. No. 227).
3
 Order Establishing Bidding Procedures Relating to the Sales of All or a Portion of the Debtors’ Assets (Dkt. No.
298).
4
 New LifeCare Hospitals of Milwaukee LLC; New Life Care Hospitals of North Carolina LLC; New LifeCare
Hospitals of Dayton LLC; New LifeCare Hospitals of Chester County LLC; New LifeCare Hospitals LLC; New
LifeCare Hospitals of Pittsburgh; New LifeCare Hospitals of Northern Nevada; New LifeCare Hospitals of Tenaya
LLC; New LifeCare Hospitals of Sarasota LLC; New LifeCare Hospitals of North Texas; New NextCare Specialty
Hospital of Denver LLC; LifeCare Behavioral Health Hospital of Pittsburgh LLC; and New San Antonio Specialty
Hospital LLC.
5
    New LifeCare Hospitals of Tenaya LLC; and New NextCare Specialty Hospital of Denver LLC.
6
 Notice of Stalking Horse Bid in Connection With Debtors’ motion for (I) an Order Establishing Bidding
Procedures and Granting Related Relief and (II) an Order or Orders Approving the Sale of the Assets (Dkt. No.
393).

                                                         2
                Case 19-10998-BLS             Doc 458       Filed 08/01/19        Page 3 of 11



eight (8) LifeCare entities (PAM Squared Bid-For Facilities). 7 Notice of Stalking Horse Bid, Ex.

A at Ex. A. The PAM SQUARED APA provides that LifeCare will transfer the Provider

Agreements for the PAM Squared Bid-For Facilities to PAM Squared. Notice of Stalking Horse

Bid, Ex. A at § 2.1(i). Pursuant to the PAM SQUARED APA, PAM Squared will also assume

all “claims, recoupments, set-offs, adjustments and other liabilities relating to the” Provider

Agreements for the PAM Squared Bid-For Facilities. Notice of Stalking Horse Bid, Ex. A at §

2.3(g). All of the PAM Squared Bid-For Facilities have Provider Agreements with CMS.

O’Connor Decl. at ¶¶ 4 & 10. Two of the PAM Squared Bid-For Facilities also have Supplier

Agreements with CMS. Id. This Court subsequently approved PAM Squared as a stalking horse

bidder. Dkt. No. 414.

        5.       On July 31, 2019, LifeCare filed the LifeCare 2.0 LLC Certification of Counsel, 8

seeking an order to have LifeCare 2.0 LLC (LifeCare 2.0) designated as an additional stalking

horse bidder and including, an Asset Purchase Agreement by and among LifeCare Holdings LLC

and LifeCare 2.0 LLC (LifeCare 2.0 APA). Under the LifeCare 2.0 APA, LifeCare 2.0 will

acquire the assets of three (3) LifeCare entities (LifeCare 2.0 Bid-For Facilities). 9 LifeCare 2.0

LLC Certification of Counsel, Ex. 1 at Ex. A at Ex. A. The LifeCare 2.0 APA provides that

LifeCare will transfer the Provider Agreements for the LifeCare 2.0 Bid-For Facilities to

LifeCare 2.0. LifeCare 2.0 Certification of Counsel, Ex. 1 at Ex. A at § 2.1(h). Pursuant to the


7
 New LifeCare Hospitals LLC; New LifeCare Hospitals of Northern Nevada LLC; New LifeCare Hospitals of
Dayton LLC; New NextCare Specialty Hospital of Denver LLC; New LifeCare Hospitals of North Carolina LLC;
New San Antonio Specialty Hospital LLC; New LifeCare Hospitals at Tenaya LLC; and New LifeCare Hospitals of
Sarasota LLC.
8
 Certification of Counsel Regarding Proposed Order Authorizing and Approving (I) The Selection of LifeCare 2.0,
LLC as the Stalking Horse Bidder for Certain of the Debtors' Assets and (II) Related Bidding Protections (Dkt. No.
463).
9
 LifeCare Behavioral Health Hospital of Pittsburgh LLC; New LifeCare Hospitals of North Texas LLC; and New
LifeCare Hospitals of Pittsburg LLC.

                                                        3
               Case 19-10998-BLS            Doc 458        Filed 08/01/19       Page 4 of 11



LifeCare 2.0 APA, LifeCare 2.0 will will also assume all “claims, recoupments, set-offs,

adjustments and other liabilities relating to the” Provider Agreements for the LifeCare 2.0 Bid-

For Facilities. LifeCare 2.0 Certification of Counsel Ex. 1 at Ex. A at § 2.4(g). All of the

LifeCare 2.0 Bid-For Facilities have Provider Agreements with CMS. O’Connor Decl. at ¶¶ 4 &

10. This Court subsequently approved LifeCare 2.0 as a stalking horse bidder. Dkt. No. 443.

        6.       Although, according to the Cure Notice (at Ex. 1), New LifeCare Management

Services LLC owes CMS no cure, the Cure Notice omits cure amounts for Provider Agreements

with LifeCare entities. 10 CMS currently estimates that the following PAM Squared Bid-For

Facilities owe the following overpayments to CMS for services provided CMS beneficiaries

(Overpayments):

 LifeCare Entity                                                              Amount of Overpayment
 New NextCare Specialty Hospital of Denver LLC                                                $1,923.48
 New LifeCare Hospitals of Sarasota LLC                                                     $138,711.49
 New LifeCare Hospitals LLC                                                               $6,744,054.50
 New LifeCare Hospitals of Northern Nevada LLC                                               $23,838.49
 New LifeCare Hospitals of North Carolina LLC                                                $27,118.07
 New San Antonio Specialty Hospital LLC                                                      $15,585.03
 Total                                                                                    $6,951,231.06

O’Connor Decl. at ¶10. The other PAM Squared Bid-For Facilities owe CMS no known

Overpayments. Id.

        7.       CMS estimates that the following LifeCare 2.0 Bid-For Facilities owe the

following Overpayments:

 LifeCare Entity                                                             Amount of Overpayment
 New LifeCare Hospitals of Pittsburgh LLC                                                $1,031,138.71
 New LifeCare Hospitals of North Texas LLC                                                 $162,075.33
 LifeCare Behavioral Heatlh Hospital of Pittsburg LLC                                        $1,615.16
 Total                                                                                   $1,194,829.20

10
 This Objection encompasses these Provider Agreements to the extent LifeCare intended to capture these Provider
Agreements with the Cure Notice and to avoid any inconsistencies between the Cure Notice and the PAM Squared
APA and LifeCare 2.0 APA, as discussed, surpa at ¶¶ 4-5.

                                                       4
                 Case 19-10998-BLS           Doc 458       Filed 08/01/19      Page 5 of 11




O’Connor Decl. at ¶ 10. The other Remaining CMS Provider Facilities 11 have no known

Overpayments. Id.

                                    REGULATORY BACKGROUND

           8.      As noted above, supra ¶3, certain LifeCare entities are party to Provider

Agreements or Supplier Agreements with the Secretary for HHS (Secretary), acting through

CMS, to receive payment for services provided to Medicare beneficiaries under the Social

Security Act, 42 U.S.C. § 1395-1395lll (Medicare Statute) and 42 C.F.R. Chapter IV and CMS

policies and procedures (collectively, Medicare Program). Under the Medicare Program,

LifeCare submits claims to CMS for covered services furnished to Medicare beneficiaries.

           9.      The Secretary contracts with Medicare Administrative Contractors (MACs)

(formerly called fiscal intermediaries), typically private insurance companies, to administer

payment to Medicare providers. MACs make interim payments to providers under the Medicare

Program and perform the day-to-day Medicare administration, e.g., audit and reimbursement

activities. 42 U.S.C. § 1395kk-1; 42 C.F.R. §§ 421.400–.404. MACs may determine

overpayments through the day-to-day administration of the Medicare program. 42 C.F.R. §§

405.301-380.

           10.     Within five months after the end of the cost year, a provider must submit a report

to the MAC of its costs to verify the actual reimbursements owed it for the past cost year. 42

C.F.R. §§ 413.1, 413.20, 413.24(f); see 42 U.S.C. §§ 1395g and 1395hh (giving the Secretary

authority to require submission of cost reports). Once submitted, the MAC audits the cost report

and determines the provider’s actual, rather than estimated, reimbursement for the year, which

can result in overpayments or underpayments. 42 U.S.C. §§ 1395g; 1395x(v)(1)(A)(ii); 42


11
     New LifeCare Hospitals of Milwaukee LLC; and New LifeCare Hospitals of Chester County LLC.

                                                       5
                Case 19-10998-BLS             Doc 458        Filed 08/01/19       Page 6 of 11



C.F.R. § 413.24. Following an audit, providers have various appeal rights, including

administrative and then judicial review. See, e.g., 42 C.F.R. § 405.1807; 42 U.S.C.

§ 1395oo(f)(1). By motion of the MAC or the provider, or at CMS’s direction, final cost report

determinations in Notices of Program Reimbursement (NPRs) are subject to reopening for up to

three years 12 from their issuance. 42 C.F.R. § 405.1885.

                                                 ARGUMENT

        11.      For three reasons, the United States objects to the Cure Notice. First, to the extent

the PAM Squared APA seeks to transfer the Supplier Agreements, it cannot. Second, the

bankruptcy court lacks jurisdiction to establish a monetary cure for the Provider Agreements.

Third, the Cure Notice fails to outline the appropriate cure for the Provider Agreements.

     A. Medicare Part B Supplier Agreements Cannot Be Transferred.

        12.      LifeCare cannot assume and assign Medicare Part B supplier agreements to a

purchaser of the PAM Squared Bid-For Facilities. New LifeCare Hospitals of Tenaya LLC and

New NextCare Specialty Hospital of Denver LLC have Medicare Part B supplier agreements

with CMS. O’Connor Decl. at ¶¶ 4 & 10. Although PAM Squared APA lists “Medicare and

Medicaid provider agreements” as a purchased asset, the PAM Squared APA does not define that

term. Notice of Stalking Horse Bid, Ex. A at § 2.1(i). To the extent that “Medicare and

Medicaid provider agreements” encompasses New LifeCare Hospitals of Tenaya LLC’s and

New NextCare Specialty Hospital of Denver LLC’s Supplier Agreements, those Supplier

Agreements cannot be transferred. Unlike Medicare Part A regulations that permit the transfer




12
  An NPR may be reopened “at any time if it is established that the determination … was procured by fraud or similar
fault of any party to the determination or decision.” 42 C.F.R. § 405.1885(b)(3).


                                                         6
                Case 19-10998-BLS         Doc 458      Filed 08/01/19    Page 7 of 11



of provider agreements, Medicare Part B regulations prohibit the transfer of Medicare Part B

supplier agreements. See 42 C.F.R. §§ 424.550 & 489.18.

   B. This Court Lacks Jurisdiction to Set a Cure Amount for the Provider Agreements.

          13.    The bankruptcy court lacks jurisdiction to determine a cure amount, since the

Medicare Statute and its regulations provide that federal district courts have exclusive

jurisdiction over reimbursement determinations only after all applicable administrative remedies

are exhausted. Section 405(g) of the Social Security Act, 42 U.S.C. § 405(g), only permits

federal district court review of a final decision of the Secretary made after an administrative

hearing. Section 405(h) of the Social Security Act, 42 U.S.C. § 405(h), incorporated into the

Medicare Statute by 42 U.S.C. § 1395ii, states:

          The findings and decision of the Secretary after a hearing shall be binding upon all
          individuals who were parties to such hearing. No findings of fact or decision of the
          Secretary shall be reviewed by any person, tribunal, or governmental agency except
          as herein provided. No action against the United States, the Secretary, or any
          officer or employee thereof shall be brought under section 1331 or 1356 of title 28,
          United States Code, to recover on any claim arising under this title.
42 U.S.C. § 405(h). Section 405(h) is not a mere codification of the doctrine of administrative

exhaustion. Rather, it is a “statutorily specified jurisdictional prerequisite” that cannot be

dispensed with by a “judicial conclusion of futility.” Weinberger v. Salfi, 422 U.S. 749, 758

(1975).

          14.    Claims falling within section 405(h)’s purview are broad. In Shalala v. Illinois

Council on Long Term Care, Inc., 529 U.S. 1 (2000), the Supreme Court described section

405(h)’s broad scope, stating that section 405(h) claims include, but are not limited to, “[c]laims

for money, claims for other benefits, claims of program eligibility, and claims that contest a

sanction or remedy.” 529 U.S. at 14. Further, the Court held that a court lacks jurisdiction over

a section 405(h) claim unless and until a plaintiff has exhausted administrative remedies pursuant


                                                   7
              Case 19-10998-BLS         Doc 458       Filed 08/01/19    Page 8 of 11



to section 405(g). Id. at 15; see Heckler v. Ringer, 466 U.S. 602, 605 (1984) (holding that

section 405(h) required a plaintiff to obtain a final administrative decision on their claims, even

if cast as “procedural,” prior to seeking judicial review).

       15.     The Third Circuit has recognized that bankruptcy courts lack jurisdiction to

adjudicate reimbursement disputes. In University Med. Ctr. v. Sullivan (In re University Med.

Ctr.), 973 F.2d 1065, 1073 (3d Cir. 1992), after examining the interplay between the Medicare

Statute’s exhaustion requirement and bankruptcy jurisdiction codified at 28 U.S.C. § 1334, the

Third Circuit noted that, even in bankruptcy, a claim which “arises under” the Medicare Statute

falls within HHS’s exclusive jurisdiction. Id. The Third Circuit further opined that, in the

Medicare context, the Supreme Court has construed “arising under” broadly. Id. The Third

Circuit approved the balance between bankruptcy jurisdiction and the scope of section 405(h)

struck in Sullivan v. Hiser (In re St. Mary Hosp.), 123 B.R. 14, 17 (E.D. Pa. 1991), noting that

“[t]he misfortune that a provider is in bankruptcy when he has a reimbursement dispute with the

Secretary should not upset the careful balance between administrative and judicial review.”

University Med. Ctr., 973 F.2d at 1073; see St. Mary Hosp., 123 B.R. at 17 (holding that, due to

section 405(h), bankruptcy court lacked jurisdiction over bankruptcy trustee’s action to

determine underpayments without first exhausting administrative remedies and stating

“[b]ankruptcy actions [that were related to 405(h) claims]. . . were barred under the prior

codification of section 405(h) and remain so today”). Therefore, LifeCare is not authorized, and

this Court lacks jurisdiction, to determine a monetary cure for the Provider Agreements before

LifeCare has presented any claims to the MAC and exhausted its administrative remedies.




                                                  8
                Case 19-10998-BLS             Doc 458       Filed 08/01/19        Page 9 of 11



     C. Performance of the Provider Agreements in the Ordinary Course is the Only
        Permissible Cure.

        16.      Because this Court lacks jurisdiction to establish monetary cure amounts for the

Provider Agreements, the United States objects to the Cure Notice because it does not require a

purchaser to perform the Provider Agreements in the ordinary course of business, including

accepting responsibility for current and future Medicare liabilities, the only acceptable cure.

Although PAM Squared has agreed to assume liabilities arising from the PAM Squared Bid-For

Facilities’ Provider Agreements and LifeCare 2.0 has agreed to assume liabilities arising from

the LifeCare 2.0 Bid-For Facilities’ Provider Agreements, 13 the Cure Notice omits any cure for

the Provider Agreements, supra ¶3. Whether omission of the Provider Agreements or a cure

amount in the Cure Notice means that no cure will be paid or merely that the assignees would

pay Overpayments in the ordinary course of business (rather than cash upon assignment) is

unclear. Only the latter would comply with Medicare law and section 365.

        17.      Medicare law strictly conditions and limits the transfer of the Provider

Agreements. The Provider Agreements may be assigned only upon a “change of ownership.” 42

C.F.R. § 489.18. On a valid “change of ownership”, Medicare regulations automatically assign

the existing Provider Agreement to the new owner. 42 C.F.R. § 489.18(c); United States v.

Vernon Home Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994). An assigned agreement, however,

is subject to all statutory and regulatory terms under which it originally was issued, including the



13
  The United States acknowledges that, pursuant to the PAM Squared APA, PAM Squared’s taking assignment of
the PAM Squared Bid-For Facilities’ Provider Agreements and assuming the liabilities associated with those
Provider Agreements satisfies the United States’ cure requirements. Similarly, LifeCare 2.0’s taking assignment of
the LifeCare 2.0 Bid-For Facilities’ Provider Agreement and assuming the liabilities associated with those Provider
Agreements also satisfies the United States’ cure requirement. To the extent PAM Squared, LifeCare 2.0, or another
Successful Bidder takes assignment of the PAM Squared Bid-For Facilities’ Provider Agreements or the LifeCare
2.0 Bid-For Facilities’ Provider Agreements and assumes the liabilities under those Provider Agreements and any
proposed order approving the sale so notes, this Objection only extends to the Provider Agreements for the
Remaining CMS Provider Facilities.

                                                        9
              Case 19-10998-BLS           Doc 458         Filed 08/01/19     Page 10 of 11



adjustment of payments to account for previously made overpayments. 42 C.F.R. § 489.18(d);

Vernon, 21 F.3d at 696 (new owner that accepted assignment of Medicare provider agreement is

liable for overpayments of prior owner); Deerbrook Pavilion, LLC v. Shalala, 235 F.3d 1100,

1103 (8th Cir. 2000) (new owner of a skilled nursing facility was liable for penalties assessed on

the basis of the former owner’s actions); Eagle Healthcare, Inc. v. Sebelius, 969 F. Supp. 2d 38,

40 (D.D.C. 2013) (“An assigned Provider Agreement is subject to all of the terms and conditions

under which it was originally issued.”). 14 See also In re Charter Behavioral Health Sys., LLC,

45 Fed. Appx. 150, 151, 2002 WL 2004651, *1 n.1 (3d Cir. June 3, 2002) (observing that “[i]f

the new owner elects to take an assignment of the existing Medicare Provider Agreement, it

receives an uninterrupted stream of Medicare payments but assumes successor liability for

overpayments and civil monetary penalties asserted by the Government against the previous

owner”) (emphasis added) (citing 42 C.F.R. § 489.18(d); Deerbrook Pavilion, LLC, 235 F.3d

at1103-05; Vernon, 21 F.3d at 696). Section 365 of the Bankruptcy Code requires that LifeCare,

and any subsequent assignee, accept the burdens as well as the benefits of any assumed Provider

Agreement. 11 U.S.C. § 365(a); University Med. Ctr. v. Sullivan (In re University Med. Ctr.),

973 F.2d 1065, 1075 (3d Cir. 1992); In re Monsour Medical Center, 11 B.R. 1014, 1018 (W.D.

Pa. 1981). This includes the obligation to reimburse CMS for any overpayments. Thus, as the

only permissible cure and adequate assurance of performance, the purchaser must agree to

perform the obligations the Provider Agreements in the ordinary course of business, including

accepting responsibility for current Medicare liabilities and any Medicare liabilities subsequently

determined by CMS under the Medicare Program.




14
  When a Provider Agreement is assigned, any underpayments that CMS may subsequently determine are also paid
to the assignee.

                                                     10
            Case 19-10998-BLS         Doc 458       Filed 08/01/19     Page 11 of 11



                                        CONCLUSION

       For the foregoing reason, this court lacks jurisdiction to establish a cure amount and

should only permit the assumption and assignment of the Provider Agreements if the purchaser

performs under the Medicare Provider Agreements in the ordinary course of business, including

accepting responsibility for current and subsequent Medicare liabilities determined by CMS

under the Medicare Program.

Dated: August 1, 2019

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             DAVID C. WEISS
                                             United States Attorney

                                             ELLEN SLIGHTS (DE Bar No. 2782)
                                             Assistant United States Attorney
                                             1007 Orange Street, Suite 700
                                             P.O. Box 2046
                                             Wilmington, Delaware 19899-2046

                                             /s/Rodney A. Morris
                                             RUTH A. HARVEY
                                             MARGARET N. NEWELL
                                             LLOYD H. RANDOLPH
                                             RODNEY A. MORRIS
                                             Trial Attorney
                                             Commercial Litigation
                                             Branch

                                             Civil Division
                                             Department of Justice
                                             1100 L Street, N.W., Room 7108
                                             Washington, D.C. 20044
                                             (202) 305-1759
                                             Attorneys for the United States




                                               11
